DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s preliminary amendment filed on November 19, 2020 is acknowledged. Claims 28-36 are pending and under examination in the present Office action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 19, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10 869 920 in view of Kinney et al., (US Patent 7,094,411 B2).
Present claims  are drawn to A method of inducing an immune response in a subject, comprising administering to the subject an immunogenic composition comprising about 100 to about 100,000 PFU of a virus chimera comprising a first nucleotide sequence encoding a premembrane/membrane (prM) protein and an envelope (E) protein from a West Nile virus, and a second nucleotide sequence encoding a capsid (C) protein and nonstructural proteins from a dengue type 4 virus and the 3’ untranslated region of the dengue type 4 genome comprising a 
Claims of US Patent 10 869 920 are drawn to A nucleic acid chimera comprising a first nucleotide sequence encoding two structural proteins from a West Nile virus, wherein the structural proteins are premembrane/membrane (prM) and envelope (E), and a second nucleotide sequence encoding capsid (C) and nonstructural proteins from a dengue virus and comprising: a cleavage site for joining the dengue virus capsid protein and the West Nile virus prM protein, wherein the West Nile virus prM protein contains aspartic acid (Asp) at a position 3 amino acids downstream of the cleavage site and contains threonine (Thr) at a position 6 amino acids downstream of the cleavage site, wherein the cleavage site corresponds to amino acid position 3 of SEQ ID NO: 3; and a mutation encoding a threonine at a nucleotide corresponding to nucleotide position 4891 and/or a mutation encoding a proline at a nucleotide corresponding to nucleotide position 4995 of SEQ ID NO: 38.
The present claims are obvious over the claims of the US Patent 10 869 920 because the present claims are drawn to a method that comprises administering a product claimed in the US Patent 10 869 920. The claims of the US Patent 10 869 920 do not teach the method of administering comprising using the dosage of about 100 to about 100,000 PFU of a virus chimera.
Kinney et al. teach a method of inducing an immune response comprising administering to the subject nucleic acid chimera comprising a nucleotide sequence encoding structural proteins prM and E from a West Nile virus and nonstructural proteins from dengue virus type 4 wherein the doses range from about 100 to about 50,000 PFU, with a preferred dosage range of about 500 to about 20,000 PFU, a more preferred dosage range of from about 1000 to about 
It would have been prima facie obvious to use the dosages disclosed in Kinney et al. and to administer the composition of U.S. Patent No. 10 869 920 in a patient at the dosage of about 100 to about 100,000 PFU of a virus chimera comprising a first nucleotide sequence encoding a premembrane/membrane (prM) protein and an envelope (E) protein from a West Nile virus, and a second nucleotide sequence encoding a capsid (C) protein and nonstructural proteins from a dengue type 4 virus and the 3’ untranslated region of the dengue type 4 genome comprising a deletion of about 30 nucleotides between nucleotides 10478-10507 corresponding to the TL2 stem-loop structure because Kinney et al. teaches that these particular dosages of the West Nile virus nucleic acid chimera are effective in inducing protective immune responses against West Nile Virus. 

Claims 28-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10 058 602 in view of Kinney et al., (US Patent 7,094,411 B2).
Present claims  are drawn to A method of inducing an immune response in a subject, comprising administering to the subject an immunogenic composition comprising about 100 to about 100,000 PFU of a virus chimera comprising a first nucleotide sequence encoding a premembrane/membrane (prM) protein and an envelope (E) protein from a West Nile virus, and 
Claims of US Patent 10 058 602 are drawn to A nucleic acid chimera comprising a first nucleotide sequence encoding two structural proteins from a West Nile virus, wherein the structural proteins are premembrane/membrane (prM) and envelope (E), and a second nucleotide sequence encoding capsid (C) and nonstructural proteins from a wild-type strain of dengue virus, wherein the dengue virus is attenuated by a deletion of about 30 nucleotides from the 3' untranslated region of the dengue genome corresponding to the TL2 stem-loop structure.
The present claims are obvious over the claims of the US Patent 10 058 602 because the present claims are drawn to a method that comprises administering a product claimed in the US Patent 10 058 602. The claims of the US Patent 10 058 602 do not teach the method of administering comprising using the dosage of about 100 to about 100,000 PFU of a virus chimera.
Kinney et al. teach a method of inducing an immune response comprising administering to the subject nucleic acid chimera comprising a nucleotide sequence encoding structural proteins prM and E from a West Nile virus and nonstructural proteins from dengue virus type 4 wherein the doses range from about 100 to about 50,000 PFU, with a preferred dosage range of about 500 to about 20,000 PFU, a more preferred dosage range of from about 1000 to about 12,000 PFU and a most preferred dosage range of about 1000 to about 4000 PFU. Booster injections may range in dosage from about 100 to about 20,000 PFU, with a preferred dosage range of about 500 to about 15,000, a more preferred dosage range of about 500 to about 10,000 
It would have been prima facie obvious to use the dosages disclosed in Kinney et al. and to administer the composition of U.S. Patent No. 10 058 602 in a patient at the dosage of about 100 to about 100,000 PFU of a virus chimera comprising a first nucleotide sequence encoding a premembrane/membrane (prM) protein and an envelope (E) protein from a West Nile virus, and a second nucleotide sequence encoding a capsid (C) protein and nonstructural proteins from a dengue type 4 virus and the 3’ untranslated region of the dengue type 4 genome comprising a deletion of about 30 nucleotides between nucleotides 10478-10507 corresponding to the TL2 stem-loop structure because Kinney et al. teaches that these particular dosages of the West Nile virus nucleic acid chimera are effective in inducing protective immune responses against West Nile Virus. 

Claims 28-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10 456 461 in view of Kinney et al., (US Patent 7,094,411 B2).
Present claims  are drawn to A method of inducing an immune response in a subject, comprising administering to the subject an immunogenic composition comprising about 100 to about 100,000 PFU of a virus chimera comprising a first nucleotide sequence encoding a premembrane/membrane (prM) protein and an envelope (E) protein from a West Nile virus, and a second nucleotide sequence encoding a capsid (C) protein and nonstructural proteins from a dengue type 4 virus and the 3’ untranslated region of the dengue type 4 genome comprising a 
Claims of US Patent 10 456 461 are drawn to A nucleic acid chimera comprising a first nucleotide sequence encoding two structural proteins from a West Nile virus, wherein the structural proteins are premembrane/membrane (prM) and envelope (E), and a second nucleotide sequence encoding capsid (C) and nonstructural proteins from a dengue type 1 virus, dengue type 2 virus, or dengue type 3 virus, wherein the dengue virus is attenuated by a deletion of about 30 nucleotides from the 3' untranslated region of the dengue genome corresponding to the TL2 stem-loop structure and wherein a cleavage site is utilized for joining the dengue virus capsid protein and the West Nile virus prM protein, and wherein the West Nile virus prM protein contains aspartic acid (Asp) at a position 3 amino acids downstream of the cleavage site and contains threonine (Thr) at a position 6 amino acids downstream of the cleavage site wherein the cleavage site corresponds to amino acid position 3 of SEQ ID NO: 3.
The present claims are obvious over the claims of the US Patent 10 456 461 because the present claims are drawn to a method that comprises administering a product claimed in the US Patent 10 456 461. The claims of the US Patent 10 456 461 do not teach the method of administering comprising using the dosage of about 100 to about 100,000 PFU of a virus chimera.
Kinney et al. teach a method of inducing an immune response comprising administering to the subject nucleic acid chimera comprising a nucleotide sequence encoding structural proteins prM and E from a West Nile virus and nonstructural proteins from dengue virus type 4 wherein the doses range from about 100 to about 50,000 PFU, with a preferred dosage range of about 500 to about 20,000 PFU, a more preferred dosage range of from about 1000 to about 
It would have been prima facie obvious to use the dosages disclosed in Kinney et al. and to administer the composition of U.S. Patent No. 10 456 461 in a patient at the dosage of about 100 to about 100,000 PFU of a virus chimera comprising a first nucleotide sequence encoding a premembrane/membrane (prM) protein and an envelope (E) protein from a West Nile virus, and a second nucleotide sequence encoding a capsid (C) protein and nonstructural proteins from a dengue type 4 virus and the 3’ untranslated region of the dengue type 4 genome comprising a deletion of about 30 nucleotides between nucleotides 10478-10507 corresponding to the TL2 stem-loop structure because Kinney et al. teaches that these particular dosages of the West Nile virus nucleic acid chimera are effective in inducing protective immune responses against West Nile Virus. 

Claims 28-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8 778 671 in view of Kinney et al., (US Patent 7,094,411 B2).
Present claims  are drawn to A method of inducing an immune response in a subject, comprising administering to the subject an immunogenic composition comprising about 100 to about 100,000 PFU of a virus chimera comprising a first nucleotide sequence encoding a premembrane/membrane (prM) protein and an envelope (E) protein from a West Nile virus, and 
Claims of US Patent 8 778 671 are drawn to An attenuated West Nile virus and dengue type 4 virus chimera comprising a first nucleotide sequence encoding a premembrane/membrane (prM) protein and an envelope (E) protein from a West Nile virus and a second nucleotide sequence encoding a capsid (C) protein, the nonstructural proteins from dengue type 4 virus and the 3' untranslated region of the dengue type 4 genome comprising a deletion of about 30 nucleotides between nucleotides 10478-10507 corresponding to the TL2 stem-loop structure.
The present claims are obvious over the claims of the US Patent 8 778 671 because the present claims are drawn to a method that comprises administering a product claimed in the US Patent 8 778 671. The claims of the US Patent 8 778 671 do not teach the method of administering comprising using the dosage of about 100 to about 100,000 PFU of a virus chimera.
Kinney et al. teach a method of inducing an immune response comprising administering to the subject nucleic acid chimera comprising a nucleotide sequence encoding structural proteins prM and E from a West Nile virus and nonstructural proteins from dengue virus type 4 wherein the doses range from about 100 to about 50,000 PFU, with a preferred dosage range of about 500 to about 20,000 PFU, a more preferred dosage range of from about 1000 to about 12,000 PFU and a most preferred dosage range of about 1000 to about 4000 PFU. Booster injections may range in dosage from about 100 to about 20,000 PFU, with a preferred dosage range of about 500 to about 15,000, a more preferred dosage range of about 500 to about 10,000 
It would have been prima facie obvious to use the dosages disclosed in Kinney et al. and to administer the composition of U.S. Patent No. 8 778 671 in a patient at the dosage of about 100 to about 100,000 PFU of a virus chimera comprising a first nucleotide sequence encoding a premembrane/membrane (prM) protein and an envelope (E) protein from a West Nile virus, and a second nucleotide sequence encoding a capsid (C) protein and nonstructural proteins from a dengue type 4 virus and the 3’ untranslated region of the dengue type 4 genome comprising a deletion of about 30 nucleotides between nucleotides 10478-10507 corresponding to the TL2 stem-loop structure because Kinney et al. teaches that these particular dosages of the West Nile virus nucleic acid chimera are effective in inducing protective immune responses against West Nile Virus. 
Pertinent references
Kinney et al., (US Patent 7,094,411 B2) teach a method of inducing an immune response comprising administering to the subject nucleic acid chimera comprising a nucleotide sequence encoding structural proteins prM and E from a West Nile virus and nonstructural proteins from dengue virus type 4 wherein the doses range from about 100 to about 50,000 PFU, with a preferred dosage range of about 500 to about 20,000 PFU, a more preferred dosage range of from about 1000 to about 12,000 PFU and a most preferred dosage range of about 1000 to about 4000 PFU. Booster injections may range in dosage from about 100 to about 20,000 PFU, with a preferred dosage range of about 500 to about 15,000, a more preferred dosage range of about 500 to about 10,000 PFU, and a most preferred dosage range of about 1000 to about 5000 PFU (see column 16, lines 45-59). Kinney does not teach dengue type 4 genome comprising a 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648